                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF NEW YORK




In re M&T Bank Corporation ERISA Litigation             Civil Action No.: 1:16-cv-375-FPG-JJM

                                                        Consolidated Action




DECLARATION OF JACOB T. SCHUTZ IN SUPPORT OF PLAINTIFFS’ MOTION TO
  COMPEL PRODUCTION OF DOCUMENTS FROM GORDON FEINBLATT LLC

        I, Jacob T. Schutz, declare and state as follows:

        1.     I am an attorney at Nichols Kaster, PLLP (“Nichols Kaster”), and am one of the

attorneys representing Plaintiffs in the above-captioned action. I submit this declaration in

support of Plaintiffs’ Motion to Compel Production of Documents from Gordon Feinblatt LLC.

        2.     On December 5, 2018, Plaintiffs served a subpoena on Gordon Feinblatt LLC. A

true and correct copy of Plaintiffs’ subpoena to Gordon Feinblatt LLC is attached hereto as

Exhibit 1.

        3.     Gordon Feinblatt LLC responded with objections on December 17, 2018. A true

and correct copy of Gordon Feinblatt LLC’s Responses and Objections is attached hereto as

Exhibit 2.

        4.     Gordon Feinblatt produced certain documents in response to Plaintiffs’ subpoena

on February 15, 2019.

        5.     Gordon Feinblatt LLC first produced privilege logs to Plaintiffs on April 11,

2019.

                                                 1
       6.      On April 24, 2019, Plaintiffs and Gordon Feinblatt LLC met and conferred

regarding Gordon Feinblatt LLC’s privilege logs.

       7.      On June 18, 2019, Gordon Feinblatt LLC provided Plaintiffs with updated

privilege logs. True and correct copies of these updated privilege logs are attached hereto as

Exhibits 3 and 4.

       8.      Plaintiffs wrote to Gordon Feinblatt LLC and noted several deficiencies with

respect to their updated privilege logs on June 21, 2019. A true and correct copy of Plaintiffs’

June 21, 2019 letter is attached hereto as Exhibit 5.

       9.      On July 12, 2019 Gordon Feinblatt LLC responded to Plaintiffs’ letter and

declined to unredact or produce any documents withheld as privileged that are the subject of this

Motion.

       10.     On August 13, 2019, Plaintiffs sent a letter to the Court requesting a pre-motion

conference with respect to Gordon Feinblatt’s claims of privilege. A true and correct copy of

Plaintiffs’ letter is attached hereto as Exhibit 6. Gordon Feinblatt LLC Defendants responded by

letters on August 21, 2019. A true and correct copy of Gordon Feinblatt’s letter dated August 21,

2019 is attached hereto as Exhibit 7. The parties then held a telephone conference with the Court

on August 27, 2019. See ECF No. 138.

       11.     Following the telephone conference with the Court, Plaintiffs requested that

Defendants and Gordon Feinblatt meet and confer regarding nine documents listed on Gordon

Feinblatt’s privilege logs (substantially fewer documents than were the subject of Plaintiffs’ pre-

motion letter). A true and correct copy of Plaintiffs’ email to Defendants and Gordon Feinblatt is

attached hereto as Exhibit 8.

       12.     Specifically, Plaintiffs requested to meet and confer regarding: (1) documents



                                                 2
withheld where the subject in Gordon Feinblatt’s privilege log was either “Investments in

Wilmington Trust Mutual Funds” or “Wilmington Risk”;1 (2) redactions to two sets of Mr.

Mellin’s handwritten notes taken during Committee meetings; and, (3) a redacted list of action

items for the Plan sent to the Committee’s secretary.

         13.    Defendants declined to drop their privilege objections with respect to any of these

documents. Further, Defendants declined to provide any additional information regarding the

content of the disputed documents or whether the fiduciary exception applied, including whether

the disputed documents concerned (1) whether proprietary Wilmington investments should be

included in the Plan, (2) whether such investments should be removed, (3) whether such

investments were appropriate for the Plan, or (4) how the Plan’s investment lineup should be

managed going forward. Similarly, Defendants refused to state whether the documents discussed

specific lawsuits against M&T or involved specific threats of litigation. Accordingly, Plaintiffs

indicated that they intended to bring the present motion and would ask the Court to review the

documents in camera.

         14.    Attached hereto are true and correct copies or excerpts of the following

documents:

                Exhibit 9:     Email chain ending January 4, 2017, produced by Gordon Feinblatt

                               LLC beginning with bates number GF0001845.

                Exhibit 10:    M & T Bank Corporation Retirement Savings Plan 2015 Form

                               5500, beginning with bates number HABIB0000864.

                Exhibit 11:    Email from Ann Marie Odrobina, sent June 24, 2015, produced by

                               Gordon Feinblatt LLC beginning with bates number GF0000601.

                Exhibit 12:    Email from Matthew P. Mellin, sent November 9, 2017, produced
1
    The “Wilmington Risk” document was sent to the Committee’s secretary, Ann Marie Odrobina.
                                                 3
                             by Gordon Feinblatt LLC beginning with bates number

                             GF0002788.

               Exhibit 13:   Mr. Mellin’s handwritten Committee meeting notes from August

                             11, 2014, beginning with bates number GF0002860.

               Exhibit 14:   Mr. Mellin’s handwritten Committee meeting notes from

                             November 3, 2014, bates number GF0002863.

       Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the foregoing is true

and correct.

Dated: September 13, 2019                   /s/ Jacob T. Schutz
                                                Jacob T. Schutz




                                                4
